Title: To George Washington from John Lewis, 15 December 1787
From: Lewis, John
To: Washington, George



Dear Sir,
15 Decr 1787

Being at Richmond for some time past did not get your favor of the 7th Inst. till yesterday. I have inclosd a Coppy of the Account you requested, the articles you stand Charged with ⟨not⟩ extended I will get the accot of from Mr Payne & send you. I think I have seen amg my Fathers papers a list of money he was to receive & pay away for you at one of the General Courts I have looked for it but as yet have not found it. I have some papers in Culpeper (where I some time since lived) which it perhaps may be among I shall go to Culpeper in the course of a few days when I will look for it. and if I can find it I will send it you. I wish the Lands in which you were interested with my Father sold. provided a tolerable price can be had for them wou’d you undertake the disposal of them I shoud be exceedingly glad you wou’d[.] I am satisfied any Sale you might make of them wou’d be agreeable to the Executors I believe I shall go to the Westward this next Summer if not sooner if possible wou’d wish the Lands sold before I go, yet as tis a very bad time for the Sale of property owing to the Scarcety of money will be guided in the sales of the land by yr better Judgment. There is also the Share my Father held in the Dismal Swamp Company lands for Sale what do you suppose it worth I have been apply’d to for it but am not able to say what price to ask. As well as I recollect my Father valued it at £2000 I doubt whether the one half of that sum cou’d be had for it at present. Colo. Jameson informs me some Gentlemen are desirous of draining the lands for a share of them If I can with propriety agree to such a proposition I woud do it Chearfully as I think it woud greatly inhance the value of the Shares. have you heard of any such proposition. Please to give my Compts to Mrs Washington. I am Dr Sir Your Most Obedt Servt

John Lewis

